1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CALVIN HOLT,                                    )   Case No.: 1:19-cv-00772-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S
13          v.                                           MOTION FOR EXPEDITED SCREENING
                                                     )   OF COMPLAINT
14                                                   )
     W. GARDNER,
                                                     )   [ECF No. 28]
15                                                   )
                    Defendant.                       )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Calvin Holt is appearing pro se in this civil rights action pursuant to 42 U.S.C. § 1983.
19          On December 18, 2019, Plaintiff filed a second amended complaint, along with a motion “for
20   direct screening of second amended complaint.” (ECF No. 28.) As Plaintiff was advised in the First
21   Informational Order, “[t]his Court screens pro se plaintiff’s complaints as expeditiously as possible.
22   However, the Court has an extremely large number of pro se plaintiff civil rights cases pending before
23   it, and delay is inevitable. As long as a party keeps the Court informed of the party’s current address,
24   the Court will provide notice of all actions which might affect the case as soon as an action is taken in
25   the case.” (ECF No. 3, Order at III (C).) The Court is aware of Plaintiff’s action and will screen the
26   complaint in due course. Plaintiff is advised that the Court will not file or respond in writing to any
27   ///
28   ///
                                                         1
1    future requests for status of the case. Accordingly, Plaintiff’s motion to expedite the screening of his

2    complaint is denied.

3
4    IT IS SO ORDERED.

5    Dated:    December 20, 2019
6                                                       UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
